Citation Nr: 0823051	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for pes planus, left 
foot.

2.	Entitlement to service connection for headaches.

3.	Entitlement to an increased rating in excess of 10 percent 
for period from July 28, 2003 to August 15, 2007, for 
residuals of healed fracture of the right fibula.

4.	Entitlement to an increased rating in excess of 20 percent 
from August 16, 2007, for residuals of healed fracture of 
the right fibula.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2004 decision, the RO 
increased the disability rating for the right ankle 
disability to 10 percent with an effective date of July 28, 
2003.  In an October 2007 decision, the RO increased the 
disability rating for the right ankle disability to 20 
percent with an effective date of August 16, 2007.

The veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.

The issues of entitlement to service connection for headaches 
and entitlement to increased rating in excess of 10 percent 
prior to August 16, 2007, and in excess of 20 percent from 
August 16, 2007, for residuals of healed fracture of the 
right fibula, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's pes planus, left foot, was first manifested in 
service.


CONCLUSION OF LAW

The veteran's pes planus, left foot, was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Here, the veteran received VCAA notice in September 2003, 
prior to the initial adjudication of his claims in the April 
2004 rating decision at issue.  Additional notice letters 
were sent in November 2003, May 2005, March 2006, and April 
2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  They 
also specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In a March 2006 letter, the veteran received Dingess notice, 
including as it relates to the downstream disability rating 
and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
medical records, and reports of VA examinations.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

An injury will be considered aggravated in service when there 
is a worsening of the underlying condition and not just a 
temporary worsening of the symptoms.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

An initial distinction must be made between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is not compensable.  38 C.F.R. § 
4.57.

In order to establish a service connection for the claimed 
disorder, there must be (1) medical or in some cases lay 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Analysis of Pes Planus of the Left Foot Claim

The veteran's October 1971 separation examination notes 
bilateral pes planus.  This diagnosis has been confirmed by 
the October 2003 and August 2007 VA medical examinations.

The veteran's September 1969 entrance examination does not 
indicate that the veteran had pes planus prior to entering 
service.  Absent a disease or injury noted at the time of 
enrollment, the veteran is presumed to have been in sound 
condition when enrolled for service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

With respect to pes planus the presumption of soundness at 
service entrance has not been rebutted by clear and 
unmistakable evidence.  Again, the veteran's entrance 
examination is negative for note of such diagnosis.  There 
are no competent pre-service clinical records or medical 
statements indicating that such diagnosis was manifest prior 
to service, or, even that the veteran experienced symptoms of 
pes planus prior to service.  Rather, the objective clinical 
evidence shows an initial diagnosis of pes planus during the 
veteran's separation exam.  In order to rebut the presumption 
of soundness, there must be clear and unmistakable evidence 
that the veteran's pes planus preexisted his military 
service.  Neither the VA examiner nor any other medical 
professional has provided medical evidence showing, clearly 
and unmistakably, that pes planus existed prior to the 
veteran's service.

The Board notes that the RO denied the left foot claim on the 
basis that "there is no evidence that this condition was of 
such severity as to be anything other than a constitution or 
developmental disability."  However, the question of the 
nature of the veteran's pes planus is a medical one and the 
RO is prohibited from exercising its own independent judgment 
to resolve medical questions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Neither the October 2003 nor the 
August 2007 VA medical examinations make a finding as to the 
etiology of the pes planus in the left foot.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  In this case the veteran 
is presumed sound at service entrance with respect to any pes 
planus; there is no competent medical evidence of any pre-
existing pes planus; pes planus was first diagnosed during 
the veteran's separation exam; and the VA examination 
evidence reflects a current diagnostic conclusion of pes 
planus.  As such, and with any benefit of the doubt resolved 
in the veteran's favor, service connection for pes planus is 
warranted.


ORDER

Service connection for pes planus, left foot, is granted.


REMAND

Reasons for remand 

Headaches

The veteran referred to a skull fracture in his medical 
history form prior to undergoing his service medical exam but 
no mention of skull trauma was noted on that examination.  As 
mentioned above, unless a disease or injury is noted at the 
time, the veteran is presumed to have been in sound condition 
when enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  However, the veteran argues that his current 
headache condition stems from an incident prior to his 
enrollment, but aggravated by his service.  In order to 
address the issue concerning the presumption of soundness, 
the medical records pertaining to the purported pre-service 
accident are needed to assess the nature of any injury, 
including any skull trauma, that may been sustained at that 
time.  Thus, a remand is warranted to request and attempt to 
obtain these medical records.

Right Ankle Disability

In the October 2007 rating decision, the RO staged the 
increased ratings claims: prior to August 16, 2007, the 
veteran's right ankle disability was rated at 10 percent 
disabling and from August 16, 2007, the veteran's right ankle 
disability was rated at 20 percent disabling.  In that rating 
decision the RO mistakenly informed the veteran that the 
grant of an increased rating to 20 percent represented a full 
grant of benefit because 20 percent is the maximum rating 
available under Diagnostic Code 5271.  Under Hart, the RO may 
establish different levels of compensation, or stages, to 
address the multiple distinct degrees of disability that the 
veteran experiences from the time the increased rating claims 
were filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Since the RO staged the 
disability rating in this case, the October 2007 rating 
decision that evaluated the veteran's right ankle disability 
was in fact a partial grant of the claim under Diagnostic 
Code (DC) 5271.

Furthermore, the veteran's right ankle disability was rating 
by analogy under the hyphenated DC 5299-5271.  See 38 C.F.R. 
§§ 4.20, 4.27.  As such, the RO is required to consider all 
potentially applicable DC criteria, including DC 5262 with 
respect to impairment of the tibia and fibula, which has a 
maximum rating of 40 percent.

Given that the veteran has perfected a timely appeal and is 
apparently seeking the maximum benefit allowable by law and 
regulations, the issues concerning increased ratings for 
residuals of healed fracture of the right fibula, for each 
stage-period, remains viable issues for appellate 
consideration.  See AB. v. Brown, 6 Vet. App. 35, 38 (1993).  
Inasmuch as the RO neither listed nor addressed the increased 
rating issues in the October 2007 Supplemental Statement of 
the Case, a remand is warranted for appropriate corrective 
action .




Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
headaches, the RO ask the veteran to 
provide names, dates, and locations of 
the health care provided who treated 
him for the skull trauma he alleged to 
have sustained during an accident prior 
to entering active service military .  
The RO should obtain any necessary 
authorizations for all private health 
care providers identified.  If the RO 
is unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures set forth 
under 38 C.F.R. § 3.159 (2007).

2.  The RO should advise the veteran 
that he may submit medical evidence 
showing that he has developed a 
presently existing disability 
manifested headache disorder; and that 
he may submit a statement from a 
physician addressing the etiology of 
his headache disorder.

3.  After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file; the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present headache disorder.  The claims 
folder, to include a copy of this 
Remand, should be made available to and 
be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on 
a review of the records contained in 
the claims folder and the examination 
results, the examiner is asked to 
address the following questions:

a.	Has the veteran developed a 
headache disorder?  If so, please 
specify the diagnosis.

b.	If the examiner finds that the 
veteran has developed a headache 
disorder, is it at least as likely 
as not that such condition 
originated during service, or was 
otherwise caused by any incident 
that occurred during service.  

c.	Did the veteran sustain an injury 
to the head prior to entering 
service?  If so, state (if 
possible) the approximate date of 
onset of such injury.

d.	If an injury to the veteran's head 
preexisted his period of active 
duty service, did this injury 
increase in disability during 
service?  In answering this 
question, the examiner is asked to 
specify whether there was a 
permanent worsening of the 
underlying pathology of this 
injury resulting in any current 
disability, namely a headache 
disorder; and if so, was such a 
worsening of the underlying 
pathology due to the natural 
progress of the condition?

A complete rationale should be given for all 
opinions. In this regard, the opinion should be 
based on examination findings, historical records, 
and sound medical principles.

4.  With respect to the issues of 
entitlement to increased rating in 
excess of 10 percent prior to August 
16, 2007, and in excess of 20 percent 
from August 16, 2007, for residuals of 
healed fracture of the right fibula, 
the RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter must notify the veteran 
that, to substantiate his increased 
rating claims: (1) he must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life; (2) if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See generally Vazquez- 
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

5.  The RO is asked to review the 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act is completed.  In 
particular, the RO should ensure that 
the new notification requirement and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159, as well as Vazquez- 
Flores v. Peake, are fully complied 
with and satisfied.

6.  The RO should adjudicate the issues 
of entitlement to increased rating in 
excess of 10 percent prior to August 
16, 2007, and in excess of 20 percent 
from August 16, 2007, for residuals of 
healed fracture of the right fibula, to 
include consideration of all 
potentially applicable diagnostic codes 
including DC 5262.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, 
which reflects the RO consideration of 
all additional evidence and an 
increased rating issue of each stage-
period, and the opportunity to respond, 
before returning the case the Board (if 
in order).

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case. No 
action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


